 KERNS BROTHERS161KERNS BROTHERSandGENERAL DRIVERS, WAREHOUSE-MEN AND HELPERS UNION LOCAL NO. 509, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS, CHAUFFEURS,WAREHOUSEMEN AND HELPERS OF AMERICA, AFL,Petitioner. Case No. 10-RC-2065. April 16, 1953SUPPLEMENTAL DECISION AND DIRECTIONPursuant to an unpublished Decision and Direction of Elec-tion issued by the Board on December 17, 1952, an electionby secret ballot was conducted, under the supervision anddirection of the Regional Director for the Tenth Region, onJanuary 12, 1953, among certai.i employees of the Employer.The tallyof ballots disclosesthat, of approximately 16 eligiblePetitioner, and 9 were challenged.Because the challenged ballots were sufficient in number toaffect the results of the election, the Regional Director causedan investigation to be made, and, on February 20, 19153,issued his report on election, challenged ballots, and recom-mendations to the Board.The Regional Director found thatmechanic John Lindsay and mechanic's helpers WilliamMitchem and Guy Butler did not come within the unit as foundappropriate, were not eligible voters, and hence, recommendedthat the challenges to their ballots be sustained. The RegionalDirector further found that the 6 challenged night drivers wereeligiblevoters, but recommended that the election be setaside without opening their ballots and that a new election bedirected because the night drivers had only 2 days advancenotice of their right to participate in the election.' On Feb-ruary 25, 1953, the Petitioner filed exceptions to the RegionalDirector's report, requesting that the 6 night drivers' ballotsbe opened and counted and that no new election be directed. OnMarch 9, 1953, the Employer filed a reply to the Petitioner'sexceptions, urging the Board to follow the recommendations ofthe Regional Director.No exceptions to the recommendations of the Regional Direc -tor regarding the sustained challenges of Lindsay, Mitchem,and Butler having been filed by either party to this proceeding,we hereby adopt the Regional Director's findings and recommen-dations concerning these ballots. As there were no exceptionsto the Regional Director's finding that the night drivers wereeligible voters, we shall also adopt it.However, as all the night drivers were given an opportunityto vote, and did in fact cast ballots, we are unable to agreewith the Regional Director that the 2-day notice of eligibilitydenied these employees ample opportunity to acquaint them-selves with the election issues. Accordingly, we sustain theexceptions of the Petitioner and direct that the valid ballotsof the 6 night drivers be opened and counted.IThe originalDecision and Directionof Election ruled night drivers ineligible as temporaryemployees.However,on January 9, 1953, 3 days priorto the election,the Board,in denying theEmployer's motion to reopen the hearing as to the votingeligibilityof these employees,allowedthem to vote subject to challenge.104 NLRB No. 19. 162DECISIONS OF NATIONAL LABOR RELATIONS BOARDDIRECTIONIT IS HEREBY DIRECTED that, as part of the investigationtoascertain representatives for the purposes of collectivebargaining with the Employer, the Regional Director for theTenth Region shall, pursuant to National Labor Relations BoardRules and Regulations, within ten (10) days from the date ofthisDirection, open and count the ballots of Grady Burris,Farmer Combs, John Guest, William Manning, HiawathaParker, and James Solomon; and thereafter prepare and causeto be served upon the parties a supplemental tally of ballots,including therein the count of the challenged ballots describedabove.[Members Houston and Styles took no part in the consider-ationof the above Supplemental Decision and Direction,]WESTERN TEXTILE PRODUCTS COMPANY OF TENNES-SEEandUNITED TEXTILE WORKERS OF AMERICA, AFL.CaseNo. 32-CA-252. April 17, 1953DECISION AND ORDEROn January 13, 1953, Trial Examiner Bertram G. Eadieis sued his IntermediateReport in the above -entitled proceeding,finding that the Respondent had engaged in and wasengagingin certain unfair labor practices, and recommending that itcease anddesist therefrom and take certain affirmativeaction,as set forth in the copy of the Intermediate Reportattached hereto. The Trial Examiner also found that the Res-pondent hadnot engagedin certain other unfair labor practicesalleged inthe complaint and recommended dismissal of thoseallegations.Thereafter, the Respondent and the Union filedexceptions to the Intermediate Report and supporting briefs.The Board' has reviewed the rulings made by the TrialExaminer at the hearing and finds that no prejudicial errorwas committed. The rulings are hereby affirmed. The Boardhas considered the Intermediate Report, the exceptions andbriefs, and the entire record inthe case, andhereby adoptsthe findings,conclusions,and recommendations of the TrialExaminer, with the following exceptions, additions, and modi-fications.1.We agree with the Trial Examiner that the record doesnot establish by a preponderance of the evidence that theRespondent discriminatorily discharged Kaiser forengaging inunion activity rather than for talking to other employees awayfrom his machine after having been previously warned againstsuch conduct.1Pursuant to the provisions of Section 3 (b) of the National Labor Relations Act, the Boardhas delegated its powers in connection with this case to a three-member panel [ChairmanHerzog and Members Murdock and Peterson].104 NLRB No. 23.